                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

     UNITED STATES OF AMERICA                                )
                                                             )
     v.                                                      )               No. 3:18-CR-006
                                                             )
     JOHNATHAN L. THOMAS                                     )

                                   MEMORANDUM AND ORDER

            This matter is before the Court on the defendant’s pro se motion for sentence

     reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 530]. 1 The United States has

     responded in opposition to the motion [docs. 532, 536], and the defendant has submitted a

     reply. [Doc. 542]. For the reasons stated below, the defendant’s motion for compassionate

     release will be denied.

                                         I.       BACKGROUND

            In February 2019, the Honorable Thomas W. Phillips sentenced the defendant to a

     below-guidelines term of 151 months’ imprisonment for methamphetamine and firearm

     offenses.   According to the Bureau of Prisons (“BOP”), the defendant is presently

     incarcerated at FCI Coleman Low with a scheduled release date of January 15, 2029. See

     Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited July 8, 2020).

            The defendant now moves for immediate compassionate release pursuant to 18

     U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018. He asks for release



 1
  The Court deems the instant motion as having been filed pro se, and the Court has considered the motion
 with the deference traditionally afforded to such filings, despite the defendant’s admission that the motion was
 “[p]repared with the assistance of Frank L. Amodeo,” a self-described “post-conviction advocate.” [Doc. 1,
 p. 13]; see also Meet Frank Amodeo, https://www.correctinginjustice.com/about (last visited July 2, 2020).


Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 1 of 8 PageID #: 4102
  based on his asthma, the current COVID-19 pandemic, and his purportedly low risk of

  recidivism, which he argues are “extraordinary and compelling reasons” under §

  3582(c)(1)(A).

         On April 21, 2020, the defendant submitted a request for compassionate release to

  the warden of his BOP facility. [Doc. 532, ex. 1]. That request was denied on May 12,

  2020. [Id.].

                                    II.    DISCUSSION

       Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

 sentence reduction upon a finding of “extraordinary and compelling reasons.” That statute,

 as amended by the First Step Act of 2018, provides in relevant part:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

  could only be brought by the BOP Director, not a defendant.               See 18 U.S.C. §

  3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

  to file a motion for compassionate release after first asking the BOP to file such a motion

  on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond

                                              2

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 2 of 8 PageID #: 4103
  this change, the statute still applies the same statutory requirements to a defendant’s motion

  for compassionate release as previously applied to motions by the BOP Director. See, e.g.,

  United States v. Beck, 425 F. Supp. 3d 573, 578-79 (M.D.N.C. 2019).

         The United States Sentencing Commission has promulgated a policy statement

  regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

  the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-

  LJM-CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

  statement has not yet been updated to reflect that defendants (and not just the BOP) may

  move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to

  provide guidance on the “extraordinary and compelling reasons” that may warrant a

  sentence reduction. Id. at *2 (citations omitted). Moreover, the Court has no reason to

  believe that the identity of the movant (either the defendant or the BOP) should have any

  impact on the factors the Court should consider. See id. (concluding likewise).

         As provided in § 1B1.13, consistent with the statutory directive in §

  3582(c)(1)(A)(i), the compassionate release analysis requires several findings. First, the

  Court must address whether “[e]xtraordinary and compelling reasons warrant the

  reduction” and whether the reduction is otherwise “consistent with this policy statement.”

  U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court must determine whether a movant is “a

  danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

  3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court must consider the § 3553(a) factors,

  “to the extent they are applicable.” U.S.S.G. § 1B1.13.



                                               3

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 3 of 8 PageID #: 4104
     A. Exhaustion

        In this case, the record demonstrates that the defendant has previously asked the

  BOP to file a compassionate relief request on his behalf. Thirty days have passed since

  that request was received by the warden of his facility. The Court thus has authority under

  § 3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d at 832.

     B. Merits

               1. Extraordinary and Compelling Reasons

         The Application Notes to guideline 1B1.13 provide, in material part:

         1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
            compelling reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

        (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                  advanced illness with an end of life trajectory). A specific prognosis
                  of life expectancy (i.e., a probability of death within a specific time
                  period) is not required. Examples include metastatic solid-tumor
                  cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

        (ii)      The defendant is—

                 (I)     suffering from a serious physical or medical condition,

                 (II)    suffering from a serious functional or cognitive impairment, or

                 (III)   experiencing deteriorating physical or mental health because of
                         the aging process,

        that substantially diminishes the ability of the defendant to provide self-care
        within the environment of a correctional facility and from which he or she is
        not expected to recover.

  U.S.S.G. § 1B1.13 cmt. n.1(A).


                                                 4

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 4 of 8 PageID #: 4105
           The instant motion appears to be based on Application Note 1(A)(ii)(I), which requires

     a serious medical condition that substantially diminishes the ability to provide self-care

     within the prison environment and from which the movant is not expected to recover.

     Specifically, the defendant cites his asthma which, he alleges, if paired with “a COVID

     infection likely proves fatal.” [Doc. 530, p. 1].

           Medical records provided by the United States document that the defendant has

     suffered from asthma since childhood. [Doc. 536]. On November 27, 2019, the defendant

     reported no shortage of breath or other symptoms. [Id.]. He “[a]ppear[ed] well” and was

     instructed by the BOP physician to use his inhaler as needed. [Id.]. On November 13, 2019,

     the defendant reported that his last asthma attack was in January of 2019. [Id.]. 2

           Having considered the medical record before it, the Court does not find that the

     defendant’s medical condition substantially diminishes his ability to provide self-care within

     the prison environment. His asthma appears to be under control and the condition is being

     monitored by the BOP. The defendant’s asthma does not at this time appear to be a condition

     of the severity contemplated by guideline 1B1.13’s policy statement, nor has it been shown

     to be the “crippling, debilitating disease” alleged by the defendant. [Doc. 530, p. 6].

           Further, on the record before it, the Court cannot concur that the COVID-19 pandemic

     is “likely,” as also alleged by the defendant, to result in his “execution by disease.” [Id., p.

     7]. Only one inmate at the defendant’s prison has tested positive, and that person has

     recovered. Four staff have tested positive, with an additional two staff members having



 2
  The defendant states that medical records are attached to his motion as Exhibit 1, but he did not in fact
 provide any exhibits to the Court. [Doc. 530, p. 1].
                                                    5

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 5 of 8 PageID #: 4106
  recovered. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 7,

  2020). These minimal numbers illustrate that that the preventative measures being taken by

  the Bureau of Prisons, as described by the United States in its response brief, are having an

  effect. See, e.g., United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D.

  Mich. May 7, 2020) (medically managed serious health conditions, paired with a generalized

  fear of COVID-19, fell short of “extraordinary and compelling reasons” justifying

  compassionate release).

            2. Danger to Any Other Person or to the Community

         In the alternative, the Court also finds that the defendant has not shown that he

  would not be a danger if released. Guideline 1B1.13 provides that compassionate release

  is only appropriate where “the defendant is not a danger to the safety of any other person

  or to the community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section

  3142(g) outlines the factors the Court must consider in determining whether a defendant

  should be detained pending trial. Specifically, § 3142(g) provides:

         (g) Factors to be considered.—The judicial officer shall, in determining
         whether there are conditions of release that will reasonably assure the
         appearance of the person as required and the safety of any other person and
         the community, take into account the available information concerning—

         (1) the nature and circumstances of the offense charged, including whether
             the offense is a crime of violence, a violation of section 1591, a Federal
             crime of terrorism, or involves a minor victim or a controlled substance,
             firearm, explosive, or destructive device;

         (2) the weight of the evidence against the person;




                                              6

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 6 of 8 PageID #: 4107
         (3) the history and characteristics of the person, including—

              (A) the person’s character, physical and mental condition, family ties,
                  employment, financial resources, length of residence in the
                  community, community ties, past conduct, history relating to drug
                  or alcohol abuse, criminal history, and record concerning
                  appearance at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person was
                  on probation, on parole, or on other release pending trial,
                  sentencing, appeal, or completion of sentence for an offense under
                  Federal, State, or local law; and

         (4) the nature and seriousness of the danger to any person or the community
         that would be posed by the person’s release.

  18 U.S.C. § 3142(g).

         The Court has considered the above-listed factors and has familiarized itself with

  the defendant’s Presentence Investigation Report (“PSR”). The PSR categorized the

  defendant as a Criminal History Category III. [Doc. 331]. In this case, the defendant

  actively participated in a conspiracy to distribute a substantial quantity of

  methamphetamine and he aided and abetted the possession of a firearm in furtherance of

  that conspiracy. [Id.]. There are two prior controlled substance convictions, and the

  defendant was on probation for each of those crimes when he committed the instant

  offenses. [Id.]. All of these events occurred after the defendant was diagnosed with his

  purportedly debilitating asthma.

         Based on the Court’s review of all of the § 3142(g) factors, but most particularly

  due to the nature of the instant offenses, the defendant’s prior controlled substance

  convictions, and his history of misconduct while on probation, the Court is not persuaded

  that the defendant would not pose a danger to the safety of another person or the community
                                              7

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 7 of 8 PageID #: 4108
  if released. For this additional reason, the motion must be denied.

            3. Section 3553(a) Factors

        Because the defendant has not demonstrated extraordinary and compelling reasons

  justifying his release, and because the Court is not satisfied that he would not pose a danger

  if released, the Court finds it unnecessary to engage in a lengthy discussion of the 18 U.S.C.

  § 3553(a) factors in this case. Suffice it to say that the bulk of the defendant’s sentence

  remains unserved. See United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020)

  (“Despite Kincaid’s assertion that the amount of time served is not a proper basis for denying

  compassionate release, the need to provide just punishment, the need to reflect the

  seriousness of the offense, and the need to promote respect for the law permit the court to

  consider the amount of time served in determining whether a sentence modification is

  appropriate.”). As in Kincaid, a substantial sentence reduction in this case would not reflect

  the seriousness of the offenses of conviction, would not promote respect for the law or afford

  adequate deterrence, and would not adequately protect the public from future crimes. See

  18 U.S.C. § 3553(a)(2).

                                    III.   CONCLUSION

         For the reasons stated herein, Defendant’s motion to reduce sentence pursuant to 18

  U.S.C. § 3582(c)(1)(A)(i) [doc. 530] must be and is DENIED.

               IT IS SO ORDERED.

                                                         ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge
                                               8

Case 3:18-cr-00006-RLJ-DCP Document 544 Filed 07/13/20 Page 8 of 8 PageID #: 4109
